Order entered May 15, 2019




                                                 In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                         No. 05-18-01498-CR

                             JEREMY DEMOND WARD, Appellant

                                                   V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the 194th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F18-75030-M

                                               ORDER
        The reporter’s record was due February 4, 2019. By letter dated February 6, 2019, we

notified court reporter Belinda Baraka that it was overdue and directed her to file it by March 8,

2019. Thereafter, we granted her two requests for extensions of time, making the record due

April 23, 2019.      To date, the reporter’s record has not been filed, and we have had no

communication from Ms. Baraka.

        We ORDER court reporter Belinda Baraka to file the reporter’s record in this appeal

WITHIN TWELVE DAYS OF THE DATE OF THIS ORDER. We caution Ms. Baraka that

the failure to do so will result in the Court taking whatever remedies it has available, including

ordering that she not sit until the reporter’s record is filed.
       We DIRECT the Clerk to send copies of this order to the Honorable Ernest White,

Presiding Judge, 194th Judicial District Court; Belinda Baraka, court reporter, 194th Judicial

District Court; and to counsel for all parties.

                                                  /s/    BILL PEDERSEN, III
                                                         JUSTICE